Case 1:19-cr-10335-DJC Document 34-3 Filed 09/12/19 Page 1 of 6

EXHIBIT C
9/3/2019 Case 1:19- Chips CHPAG. LROGHD antes So Pitorb Hed Oat a42 nage. HS a

itybizlist

  

(https://citybizlist.com/)
Contribute (https://citvbiziist.com/contribute) Advertise (https'i/citybizlistcom/aeyertise) Promote (httas:“citybizlisicom/promote) Sign up for. Emai Newsletter (https://citybizlist,com/sign-up/email),

 

 

 

fi (https://www.linkedin.com/company/citybizlist) Ei (https://www.facebook.com/citybizlistbaltimore)
¥ (httos://twitter.com/cblbaltimore)

p \Search the site

Revenue Recognition Whitepaper

Analyzing Early & Standard Adopters to the New Revenue Recognition Stz
{ntelligize

'aunchByte Names Salvatore Viscomi Chief Medtech
.vestment Officer

TAB

| LaunchByte today announced the appointment of Salvatore Viscomi MD to Chief Medtech Investment Officer
(CMIO). LaunchByte created the position in anticipation of its latest fund, which includes early-stage life science and
medtech companies.

Using its proprietary Reverse-Angel methodology, LaunchByte's startup experts help seed and growth-stage founders
- succeed. Through the new fund, medtech and life sciences founders will work closely Dr. Viscomi to create a market-
ready product, build a strong team and mentorship network, and foster augmented growth.

“Early-stage life science and medtech companies will make up roughly 10%-15% of LaunchByte's latest fund," said Tan
Kabra, Founder and CEO, LaunchByte. "Founders in these sectors are innovating at a rapid pace and we're thrilled to
play a role in the next wave of successful companies. Bringing Dr. Viscomi on board solidifies our commitment to the
healthcare space. His vast clinical and business expertise will greatly benefit founders."

 

Salvatore Viscomi MD

Dr. Viscomi an internationally recognized clinical radiologist, professor and researcher. While he maintains a detailed,
working knowledge of technology developments across many specialties of clinical medicine, he is also a business innovator. Dr. Viscomi serves as Chief Medical Officer
and Senior Vice President of FreMon Scientific Inc.; Co-Founder and Chief Medical Officer of StripSupply Inc.; member of the Professional Advisory Panel of LifeVault Bio
Inc.; and adviser and grant reviewer for the Italian Ministry of Health.

Dr. Viscomi completed his residency and specialization at Harvard Medical School, holds a B.A. in Neuropsychology from Columbia University, and completed the
Executive Education Program at the Harvard Business School.

“Entrepreneurs working with LaunchByte are uniquely positioned for exceptional growth within a short period of time. Through my new role at LaunchByte, | have the
nortunity to work closely with these founders, further enabling their ideas and helping drive success," said Dr. Viscomi, CMIO, LaunchByte. “I look forward to mentoring
1ext-generation of life science and medtech business pioneers and growing LaunchByte's bustling portfolio in this space.”

For more information visit www.LaunchByte.io (http://www.launchbyte.io/).
-19-cr- - - f 6
About LaunchByte | Fou CASSct 5 LAG (-h0939-DIC a Boc yment ea uses led 09 M29 pal e3 Ol ing to help seed- stage

Startups, growth-stage entrepreneurs, and corporations succeed. Kabra built a team of serial entrepreneurs who along with extensive industry knowledge have a combined
500M+ in exits. LaunchByte is part startup incubator and part micro-fund, utilizing a proprietary Reverse Angel Fund™ method. Within 3 years, LaunchByte has enabled
more than 86% of their portfolio (30+ companies) to build stellar products, raise their next round and even begin generating substantial revenue. To leam more about
LaunchByte, visit www.LaunchByte.io (http://www.launchbyte,io/).

 

Posted in People (https://citybizlist.com/channel/people)

Recent Deals Interested in advertising your deals? Contact Edwin Warfield (mailto:edwin,warfield@citybizlist.com),

BP PayPal HERE

With PayPal Here, g
in-store or on th

Pay only when you get
no setup or monthy

Transforming Life Science
Sign Up for Free

Advance human science globz
through fact-based healthcare

dissussions icrayde ntl al ecW- en WATS} oLc1=f6 ©) |

(https://servedbyadbutler.com/redirect. spark?

 

=156 095574061hsw=12808sh=666&spr=1&he=edSdbt07 ac

Sponsored -
Agency/Corporate Program

ATM Aris
eae

Unlimited postings on citybizlist.
Only $100/month

=

   

intact Our CEO, Edwin Warfield

For partnerships, content marketing or advertising inquiries, please contact Edwin through his LinkedIn Profile

Connect (https://www.linkedin.com/in/edwinwarfield)
Case 1:19-cr-10335-DJC Document 34-3 Filed 09/12/19 Page 4 of 6

 

™ Copyright 2019 citybizlist

https://citybizlist.com/article/48831 3/launchbyte-names-salvatore-viscomi-chie-medtech-investment-officer 3/3
Case 1:19-cr-10335-DJC Document 34-3 Filed 09/12/19 Page 5 of 6

LaunchByte hires Mahsa Noble as Global
Director of Growth

Publication info: PR Newswire ; New York [New York]21 Nov 2018.

@ ProQuest document link

FULL TEXT

Gulmi Consulting, Zoey Gulmi, Zoey@gulmiconsulting.com

BOSTON, Nov. 21, 2018 /PRNewswire/ — LaunchByte, an execution focused investment firm and startup hub has
hired Mahsa Noble as its Global Director of Growth.

Ms. Noble spent the first decade of her career directing start up projects from the ground up both in the US and
abroad, facilitating in the concept, management, and execution phases. Most recently, Noble has been placed on
the global leadership executive board of the Harvard T.H. Chan School of Public Health and works in her spare time
as a global child welfare advocate.

"| am thrilled to have joined LaunchByte’s extraordinaire team! | believe the company's success is not only defined
by its culture, but also its unparalleled expertise. My mission is to help expand our network globally, especially in
the MENA region,” said Noble.

"Each new team member brings a unique skill set that, when put together, will drive the company into the next
phase of growth. Mahsa has already proven to be a great addition to the team, showcasing her skills as a master
connector while propelling the company's overseas growth plans," said Founder Tan Kabra.

About LaunchByte

Founded in 2015 by Tan Kabra, LaunchByte is a unique startup hub that focuses on product design, development
and marketing to help seed-stage startups, growth-stage entrepreneurs, and corporations succeed. Kabra built a
team of serial entrepreneurs who along with extensive industry knowledge have a combined 500M+ in exits.
LaunchByte is part startup incubator and part micro-fund, utilizing a proprietary Reverse Angel Fund™ method.
Within 3 years, LaunchByte has enabled more than 86% of their portfolio (30+ companies) to build stellar products,
raise their next round and even begin generating substantial revenue. To learn more about LaunchByte, visit
www.LaunchByte.io.

View original content to download multimedia: http://www.prnewswire.com/news-releases/launchbyte-hires-
mahsa-noble-as-global-director-of-growth-300754200.html

SOURCE LaunchByte

CREDIT: LaunchByte

DETAILS
Subject: Startups
Location: United States-US

Company / organization: Name: Angel Fund; NAICS: 813312

Publication title: PR Newswire; New York

 
Case 1:19-cr-10335-DJC Document 34-3 Filed 09/12/19 Page 6 of 6

Publication year: 2018

Publication date: Nov 21, 2018

Dateline: BOSTON, Nov. 21, 2018
Publisher: PR Newswire Association LL C
Place of publication: New York

Country of publication: United States, New York
Publication subject: Business And Economics
Source type: Wire Feeds

Language of publication: English

Document type: News

ProQuest document ID: 2136004475

Document URL: https://search.proquest.com/docview/21360044757accountid=35490
Copyright: Copyright PR Newswire Association LLC Nov 21, 2018

Last updated: 2018-11-21

Database: US Northeast Newsstream

Database copyright © 2019 ProQuest LLC. All rights reserved.

Terms and Conditions Contact ProQuest
